FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 13, 2022

                                    No. 04-22-00490-CV

                         IN THE INTEREST OF B.H. JR., a Child

                From the 198th Judicial District Court, Bandera County, Texas
                            Trial Court No. CVPC-XX-XXXXXXX
                      Honorable Robert J. Falkenberg, Judge Presiding


                                      ORDER

       Appellee’s brief was due on October 12, 2022, and appellee filed an unopposed motion
requesting a sixteen-day extension of time on October 11, 2022. After consideration, we grant
the motion and order appellee to file its brief by October 28, 2022.

       It is so ORDERED on October 13, 2022.

                                                                PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT